Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user interface via which a user of the measurement system is enabled to…”, “the command recorder being configured to …”, “a conversion module configured to…” and “a code generation module configured to” in claim 16, “wherein the conversion module is configured to …” in Claim 17 and in Claim 18..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "SCPI" in claims 5 and 14 is a relative term which renders the claim indefinite.  The term "SCPI" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, examiner treats the term “SCPI” to mean “Standard Commands for Programmable Instruments”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kudukoli (US 20050177816), in view of Sage (US 20090254878).

Regarding Claim 1, Kudukoli (US 20050177816) teaches
A method of customized setting at least one measurement device, with the following steps: 
setting an intended measurement setup on the at least one measurement device manually via a user interface (Paragraph 0173, In step 302, user input may be received via the one or more GUI input panels, wherein the user input specifies desired program functionality … user input may be received specifying target system information; Paragraph 0131, where the input indicates that the target platform for the graphical program is a measurement device, the graphical program may be programmatically generated for execution on the measurement device); 
recording, via a command recorder, at least one remote control command assigned to the manual setting of the intended measurement setup (Paragraph 0147, FIG. 6 illustrates a GPG program 250 and various types of program information 252 that the GPG program may receive; Paragraph 0150, the GPG program 250 may include or be coupled with a program or application which a user utilizes to construct a prototype, e.g., in order to characterize an algorithm at a high level. The constructed prototype may be represented as prototype information 252B. In this case, the GPG program 250 may then programmatically generate a graphical program that implements the prototype, based on the prototype information 252B) Examiner Comments: GPG 250 is interpreted to the claimed command recorder; 
converting the at least one remote control command recorded into specific instructions (Paragraph 0148, the GPG program 250 may programmatically generate a graphical program to implement the computational process); 
and generating [a standalone] executable code at least based on the specific instructions obtained from the remote control command recorded (Paragraph 0113, the deployed graphical program may take the form of compiled code generated from either the graphical program or from text code that in turn was generated from the graphical program).

Kudukoli did not specifically teach
[a standalone] executable code.

However, Sage (US 20090254878) teaches
a standalone executable code (Paragraph 0043, Note that executable code generated using this technique may be implemented as a stand-alone software application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kudukoli’s teaching to Sage in order to provide an executable code generation program by generating executable code for use in multiple locations in client-server environment, involves using programming language, to 

Regarding Claim 2, Kudukoli and Sage teach
The method according to Claim 1, wherein the standalone executable code is generated automatically (kudukoli [Paragraph 0008, In response to the user constructing a diagram or graphical program using the block diagram editor, data structures and/or program instructions may be automatically constructed which characterize an execution procedure that corresponds to the displayed procedure]).

Regarding Claim 3, Kudukoli and Sage teach
The method according to Claim 1, wherein the manual setting of the intended measurement setup is converted automatically into the standalone executable code (kudukoli [Paragraph 0008, In response to the user constructing a diagram or graphical program using the block diagram editor, data structures and/or program instructions may be automatically constructed which characterize an execution procedure that corresponds to the displayed procedure]).

Regarding Claim 4, Kudukoli and Sage teach
The method according to Claim 1, wherein the specific instructions are integrated into an already existing code when generating the standalone executable code (Kudukoli [Paragraph 0144, It is noted that a similar method may be used to modify an existing graphical program, e.g., in order to add functionality to the program, such as functionality specified by user input received by a user interface wizard]).


Regarding Claim 7, Kudukoli and Sage teach
The method according to Claim 1, wherein additional instructions are taken into account that are provided by the user (Kudukoli [Paragraph 0157, In addition to the examples given above, a GPG program 250 may receive any other type of information and programmatically generate a graphical program based on the received information]).

Regarding Claim 8, Kudukoli and Sage teach
The method according to Claim 1, wherein other code selected or created by the user is taken into account (Kudukoli [Paragraph 0157, In addition to the examples given above, a GPG program 250 may receive any other type of information and programmatically generate a graphical program based on the received information]).

Regarding Claim 9, Kudukoli and Sage teach
The method according to Claim 1, wherein the standalone executable code is loaded into the at least one measurement device (Kudukoli [Paragraph 0170, Thus, the user may load the generated graphical program into the graphical programming environment, execute the program, etc]).

Regarding Claim 10, Kudukoli and Sage teach
The method according to Claim 1, wherein the standalone executable code is executed on at least one of a separate processing unit assigned to the at least one measurement device or the at least one measurement device itself (Kudukoli [Paragraph 0131, in an embodiment where the functionality includes measurement functionality, and where the input indicates that the target platform for the graphical program is a measurement device, the graphical program may be programmatically generated for execution on the measurement device]).

Regarding Claim 11, Kudukoli and Sage teach
The method according to Claim 1, wherein the at least one measurement device is a remotely controlled measurement device (Kudukoli [Paragraph 0108, Thus the user may create a graphical program on a computer and use (execute) the graphical program on that computer or deploy the graphical program to a target device (for remote execution on the target device) that is remotely located from the computer and coupled to the computer through a network]).

Regarding Claim 12, Kudukoli and Sage teach
The method according to Claim 1, wherein the user has at least one of remote access and physical access to the at least one measurement device via the user interface (Kudukoli [Paragraph 0105, the plant 94 may be implemented by a computer system or other device 144 (e.g., including a processor and memory medium and/or including a programmable hardware element) that executes or implements a graphical program, or may be implemented in or as a real physical system, e.g., a car engine]).

Regarding Claim 15, Kudukoli and Sage teach
The method according to Claim 1, wherein the standalone executable code is provided to the user via the user interface, via which the user is enabled to directly execute the standalone executable code (Kudukoli [Claim 29, wherein said programmatically generating comprises programmatically generating the graphical program having a block diagram implementation for execution on the embedded device and a user interface implementation for execution by a computer system including a display device, wherein the block diagram implementation executing on the embedded device is operable to communicate with the user interface implementation executing on the computer system]).

Regarding Claim 16, Kudukoli teaches
A measurement system for performing customized measurements, the measurement system comprising: 
at least one measurement device; a user interface via which a user of the measurement system is enabled to manually set an intended measurement setup of the at least one measurement device (Paragraph 0173, In step 302, user input may be received via the one or more GUI input panels, wherein the user input specifies desired program functionality … user input may be received specifying target system information; Paragraph 0131, where the input indicates that the target platform for the graphical program is a measurement device, the graphical program may be programmatically generated for execution on the measurement device);
at least one command recorder assigned to the at least one measurement device, the command recorder being configured to record at least one remote control command assigned to the manual setting of the intended measurement setup (Paragraph 0147, FIG. 6 illustrates a GPG program 250 and various types of program information 252 that the GPG program may receive; Paragraph 0150, the GPG program 250 may include or be coupled with a program or application which a user utilizes to construct a prototype, e.g., in order to characterize an algorithm at a high level. The constructed prototype may be represented as prototype information 252B. In this case, the GPG program 250 may then programmatically generate a graphical program that implements the prototype, based on the prototype information 252B) Examiner Comments: GPG 250 is interpreted to the claimed command recorder;  
a conversion module configured to convert the at least one remote control command into specific instructions (Paragraph 0148, the GPG program 250 may programmatically generate a graphical program to implement the computational process);
and a code generation module configured to generate [a standalone] executable code at least based on the specific instructions obtained (Paragraph 0113, the deployed graphical program may take the form of compiled code generated from either the graphical program or from text code that in turn was generated from the graphical program).

Kudukoli did not specifically teach
[a standalone] executable code.

However, Sage (US 20090254878) teaches
a standalone executable code (Paragraph 0043, Note that executable code generated using this technique may be implemented as a stand-alone software application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kudukoli’s teaching to Sage in order to provide an executable code generation program by generating executable code for use in multiple locations in client-server environment, involves using programming language, to generate executable code which is to be executed at client computer based on tree hierarchy (Sage [Summary]).

Regarding Claim 17, Kudukoli and Sage teach
The measurement system according to Claim 16, wherein the conversion module is configured to read out from the command recorder the at least one remote control command recorded (Kudukoli [Paragraph 148, the GPG program 250 may include or be coupled with a program or application which a user utilizes to construct or characterize a computational process. In response to the specified computational process, the GPG program 250 may programmatically generate a graphical program to implement the computational process]).

Regarding Claim 19, Kudukoli and Sage teach
In one embodiment, the GPG program may include or interface with different front-end plug-in modules, wherein each plug-in module is operable to analyze a particular type of program]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kudukoli (US 20050177816), in view of Sage (US 20090254878), further in view of Leong (US 20090240351).

Regarding Claim 5,  Kudukoli and Sage teach
The method according to Claim 1.

Kudukoli and Sage did not teach
wherein the at least one remote control command is a SCPI command.

However, Leong (US 20090240351) teaches 
wherein the at least one remote control command is a SCPI command (Paragraph 0045, At STEP 1105 the electronic instrument control program 116 outputs from the processing element 102 electronic instrument control commands 1109 for controlling the electronic instruments of the instrumentation subsystem 20 (FIG. 2). The commands can be SCPI).



Regarding Claim 14, Kudukoli and Sage teach
The method according to Claim 13.

Kudukoli and Sage did not teach
wherein the remote command recorder provides specified path information about SCPI recordings for user selection.

However, Leong (US 20090240351) teaches 
wherein the remote command recorder provides specified path information about SCPI recordings for user selection (Paragraph 0045, At STEP 1105 the electronic instrument control program 116 outputs from the processing element 102 electronic instrument control commands 1109 for controlling the electronic instruments of the instrumentation subsystem 20 (FIG. 2). The commands can be SCPI).

.

Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kudukoli (US 20050177816), in view of Sage (US 20090254878), further in view of Ganesan (US 20200310373).

Regarding Claim 6, Kudukoli and Sage teach
The method according to Claim 1.

Kudukoli and Sage did not teach
wherein the at least one remote control command recorded is read out from the command recorder, and wherein an automatic framing is applied on the at least one remote control command recorded in order to obtain the specific instructions.

However, Ganesan (US 20200310373) teaches 
wherein the at least one remote control command recorded is read out from the command recorder, and wherein an automatic framing is applied on the at least one remote the apparatus includes a processor that: determines a first Ethernet for control automation technology datagram in the Ethernet for control automation technology frame for a first device and a second Ethernet for control automation technology datagram in the Ethernet for control automation technology frame for a second device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kudukoli and Sage’s teaching to Ganesan’s in order to control automation technology frame by determined the first Ethernet for control automation technology datagram in the Ethernet for control automation technology frame for a first device and the second Ethernet for control automation technology datagram in the Ethernet for control automation technology frame for a second device (Ganesan [Summary]).

Regarding Claim 18, Kudukoli and Sage teach
The measurement system according to Claim 16.

Kudukoli and Sage did not teach
wherein the conversion module is configured to apply a framing on the at least one remote command recorded.

However, Ganesan (US 20200310373) teaches 
the apparatus includes a processor that: determines a first Ethernet for control automation technology datagram in the Ethernet for control automation technology frame for a first device and a second Ethernet for control automation technology datagram in the Ethernet for control automation technology frame for a second device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kudukoli and Sage’s teaching to Ganesan’s in order to control automation technology frame by determined the first Ethernet for control automation technology datagram in the Ethernet for control automation technology frame for a first device and the second Ethernet for control automation technology datagram in the Ethernet for control automation technology frame for a second device (Ganesan [Summary]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kudukoli (US 20050177816), in view of Sage (US 20090254878), further in view of Andrade (US20030192032).

Regarding Claim 13, Kudukoli and Sage teach
The method according to Claim 1.


wherein the command recorder is a remote command recorder that is queried by entering an assigned IP address.

However, Andrade (US20030192032) teaches 
wherein the command recorder is a remote command recorder that is queried by entering an assigned IP address (Paragraph 0179, In one embodiment, the RIO device 110 may include an IP address and web server capabilities. Thus the RIO device 110 may be able to publish received signals or measurement data over the Internet. The RIO device 110 may similarly be operable to receive signal data over the Internet for processing. In another embodiment, one or more measurement cartridges 108 and/or sensors 112 coupled to the RIO device 110 may have an IP address and web server capabilities).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kudukoli and Sage’s teaching to Andrade’s  in order to configure a reconfigurable system by providing a measurement devices with programmable logic for performing interface, measurement and control functions (Andrade [Summary]).

Notice of References Cited
Kodosky (US RE41228) is related to configuring an instrument to perform measurement functions, wherein the instrument includes a programmable hardware element, the method 

Steinrisser (US 20030233633 A1) is related to gravimetric measuring instruments, and to systems with a gravimetric measuring instrument, and to the creation of application programs for execution by a gravimetric measuring instrument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191